           Case 3:19-cr-00566-FAB Document 45 Filed 03/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA,
          Plaintiff,

                       v.                                      Criminal No. 19-566 (FAB)

BRYAN G. DIAZ DE JESUS
          Defendant.

                               JOINT INFORMATIVE MOTION

TO THE HONORABLE FRANCISCO A. BESOSA
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO

       COMES NOW, the appearing defendant, Bryan G. Diaz de Jesus, represented by the
undersigned attorney, and the Government of the United States represented by AUSA Maria
Montañez, very respectfully states and prays as follows:
       1. On January 29, 2021 a Motion to Continue the Sentencing Hearing was granted, and
           the Honorable Court ordered the parties to “file a joint motion informing the Court as
           to the status of the negotiations on the matter of the drug quantity determination” no
           later than March 1, 2021 (See, Docket No. 44).
       2. The parties inform that the defense has submitted a proposal for the drug quantity
           stipulation and the government is assessing the information provided.
       3. Moreover, the parties request twenty days to conclude negotiations on the matter of
           the drug quantity determination.

       WHEREFORE, it is respectfully request that this Honorable Court take notice of the
information provided in the present joint informative motion.


       RESPECTFULLY SUBMITTTED, In San Juan, Puerto Rico, this 1st day of March 2021
       .
       CERTIFICATION I hereby certify having filed this motion through the court’s CM/ECF
filing system that will notify all parties and counsel of record in this case.
Case 3:19-cr-00566-FAB Document 45 Filed 03/01/21 Page 2 of 2




                                              /S/Wilfredo Díaz Narváez
                                            Wilfredo Díaz-Narváez, Esq.
                                                       USDC-PR 215211
                                                           PO Box 31270
                                                San Juan, PR 00929-2270
                                                            787-759-7269
                                                       Fax: 787-753-4598
                                                    attwdn@hotmail.com
